        Case: 3:20-cv-00050-jdp Document #: 72 Filed: 06/02/21 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 BRANDON D. BRADLEY, SR., a.k.a.
 BRITTNEY HARDAWAY BRADLEY,

                              Plaintiff,                         OPINION and ORDER
           v.
                                                                       20-cv-49-jdp
 DEPUTY VAN NORM,

                              Defendant.


       Pro se plaintiff Brandon Bradley, also known as Brittney Bradley, says that she was

mistreated during a cell extraction that occurred while she was a pretrial detainee at the Dane

County jail. In screening Bradley’s third amended complaint, I gave her leave to proceed on

claims against defendant Deputy Van Norm as well as two unidentified sheriff’s deputies and

an unidentified sergeant. Dkt. 40. Bradley failed to file an amended complaint identifying these

defendants by her April 2, 2021 deadline, so I dismissed the Doe defendants from the case.

Dkt. 56.

       Bradley has filed three motions concerning the Doe defendants: (1) a motion to compel

Van Norm to respond to her discovery requests, Dkt. 61; (2) a motion for sanctions regarding

Van Norm’s failure to respond to the same discovery requests, Dkt. 64; and (3) a motion to

amend her complaint to identify two of the three Doe defendants. Dkt. 68.

       As for Bradley’s first two motions, she justifies them only with vague accusations,

contending that Van Norm and his counsel “are causing [her] unnecessary delay,” Dkt. 61,

and that Van Norm “blatantly disregarded [Bradley’s] multiple demands for discovery,”

Dkt. 64. But she doesn’t identify any specific problems with Van Norm’s responses to her
        Case: 3:20-cv-00050-jdp Document #: 72 Filed: 06/02/21 Page 2 of 4




discovery requests, nor does she provide any support for her accusation that he has engaged in

unnecessary delay.

       In his response to Bradley’s first two motions, Van Norm submits copies of his responses

to Bradley’s discovery requests. Dkts. 71-1–71-7. He says that Bradley did not object to any of

his responses or ask him to supplement them. And he says that Bradley failed to meet and

confer with Van Norm’s counsel before filing her motion to compel, as required by Federal

Rule of Civil Procedure 37(a)(1). Bradley says in a surreply brief that Van Norm failed to

provide a copy of an incident report about the cell extraction that he said he would produce.

Dkt. 74. But she doesn’t address Van Norm’s main point, which is that Bradley didn’t object

to the omission or otherwise attempt to resolve the issue with Van Norm before filing these

motions. Bradley has failed to support her motion to compel and her motion for sanctions, so

I will deny both motions.

       Bradley is a prolific litigator who has filed multiple unsupported motions for sanctions.

I warned her in another case that if she filed another unsupported or frivolous motion in any

case, I would bar her from filing any motions without first seeking permission from the court.

Bradley v. Price, No. 20-cv-48-jdp, Dkt. 119 (W.D. Wis. Nov. 24, 2020). I will do so now. If

Bradley wishes to file any motion in any case in this court, she must request permission

with a summary of the relief she seeks and with an explanation of why she believes that

she is entitled to that relief in a filing of no more than four pages. Any motions that

Bradley files that do not comply with this order will be summarily denied. I will have

the clerk’s office docket this order in all her pending cases.

       As for Bradley’s third motion, she asks to amend her complaint to identify Nick

Skrepenski and Deputy Floyd as the two Doe deputies. Rule 15(a)(2) provides that I should


                                                 2
        Case: 3:20-cv-00050-jdp Document #: 72 Filed: 06/02/21 Page 3 of 4




give Bradley leave to amend her complaint “when justice so requires.” Van Norm doesn’t object

to Bradley’s motion. Dkt. 76, at 1 n.1. I will grant the motion.



                                            ORDER

       IT IS ORDERED that:

       1. The motion of plaintiff Brandon D. Bradley, Sr., a.k.a. Brittney Hardaway Bradley,
          to compel discovery, Dkt. 61, is DENIED.

       2. Bradley’s motion for sanctions, Dkt. 64, is DENIED.

       3. If Bradley wishes to file any motion in any case in this court, she must request
          permission with a summary of the relief she seeks and with an explanation of why
          she believes that she is entitled to that relief in a filing of no more than four pages.
          Any motions that Bradley files that do not comply with this order will be summarily
          denied.

       4. Bradley’s motion to amend her complaint, Dkt. 68, is GRANTED. The clerk of
          court is directed to add defendants Deputy Floyd and Nick Skrepenski to the
          caption.

       5. The court will send copies of Bradley’s amended complaint, Dkt. 39; the screening
          order, Dkt. 40; and this order to the United States Marshal for service on Floyd and
          Skrepenski.

       6. For the time being, Bradley must send Floyd and Skrepenski a copy of every paper
          or document that she files with the court. Once Bradley learns the name of the
          lawyer or lawyers who will be representing these defendants, she should serve the
          lawyer directly rather than Floyd and Skrepenski. The court will disregard
          documents Bradley submits that do not show on the court’s copy that she has sent
          a copy to Floyd and Skrepenski or to their attorney.




                                               3
Case: 3:20-cv-00050-jdp Document #: 72 Filed: 06/02/21 Page 4 of 4




7. Bradley should keep a copy of all documents for her own files. If she is unable to
   use a photocopy machine, she may send out identical handwritten or typed copies
   of her documents.

Entered June 2, 2021.

                                   BY THE COURT:

                                   /s/
                                   ________________________________________
                                   JAMES D. PETERSON
                                   District Judge




                                      4
